
	
		II
		112th CONGRESS
		2d Session
		S. 2192
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2012
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  participation of optometrists in the National Health Service Corps scholarship
		  and loan repayment programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Health Service Corps
			 Improvement Act of 2012.
		2.Participation of
			 optometrists in National Health Service Corps
			(1)Primary health
			 care servicesSection 331 of the Public Health Service Act (42
			 U.S.C. 254d) is amended—
				(A)in subsection
			 (a)(3)(D), by striking or mental health, and inserting
			 optometry, or mental health,; and
				(B)in subsection
			 (b)(2), by striking and physician assistants and inserting
			 optometrists, and physician assistants.
				(2)Scholarship
			 programSection 338A of the Public Health Service Act (42 U.S.C.
			 254l) is amended—
				(A)in subsection
			 (a)(1), by striking and physician assistants and inserting
			 optometrists, and physician assistants; and
				(B)in subsection
			 (b)(1), by striking or other health profession and inserting
			 optometry, or other health profession.
				(3)Loan repayment
			 program
				(A)ParticipationSection
			 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended—
					(i)in
			 subsection (a)(1), by striking and physician assistants and
			 inserting optometrists, and physician assistants;
					(ii)in
			 subsection (b)(1)(A), by striking or another health profession
			 and inserting optometry, or another health profession;
			 and
					(iii)in
			 subsections (b)(1)(B) and (b)(1)(C)(ii), by striking the term or other
			 health profession each place such term appears and inserting
			 optometry, or other health profession.
					(B)Period of
			 obligated serviceClauses (ii) and (iii) of section 338C(b)(5)(C)
			 of the Public Health Service Act (42 U.S.C. 254m(b)(5)(C)) are amended by
			 striking the term or other health profession each place such term
			 appears and inserting optometry, or other health
			 profession.
				
